230 S.W.3d 384 (2007)
Derek D. FRENCHER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66317.
Missouri Court of Appeals, Western District.
August 21, 2007.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Derek Frencher appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The motion court's judgment is affirmed. Rule 84.16(b).